 


 HR 1492 ENR: Yucca House National Monument Expansion Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 1492 
 
AN ACT 
To update the map of, and modify the maximum acreage available for inclusion in, the Yucca House National Monument. 
 
 
1.Short titleThis Act may be cited as the Yucca House National Monument Expansion Act.  2.DefinitionsIn this Act: 
(1)National monumentThe term National Monument means the Yucca House National Monument in Cortez, Colorado, established by Presidential Proclamation 1549.  (2)MapThe term map means the map entitled Yucca House National Monument Proposed Boundary Addition, numbered 318/105,085A, and dated February 27, 2019.  
(3)SecretaryThe term Secretary means the Secretary of the Interior.  3.Yucca House National Monument land acquisition (a)AcquisitionThe Secretary may acquire by donation the approximately 160 acres of land and any interests in the land that is identified on the map.  
(b)BoundaryOn the acquisition of the land authorized under subsection (a), the Secretary shall adjust the boundaries of the National Monument to include the acquired land.  (c)AdministrationThe land and any interests in land acquired under subsection (a) shall be administered as part of the National Monument.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
